HIT Commits Over $100 Million in St. Louis in First Quarter 2010 The HIT is helping St. Louis realize its plans for a $400 million redevelopment of the central business district by providing financing for two cornerstones of that plan. The first project is the Park Pacific (above right), the $98 million redevelopment of the former Missouri Pacific/Union Pacific headquarters building, for which the HIT committed $63 million in January.With its investment in a Ginnie Mae security, the HIT will help finance the adaptive re-use of this historic, 24-story building as a mixed-use residential development. The project will feature 230 market-rate residential units as well as retail and office space and a new parking facility.The substantial rehabilitation work is expected to create more than 650 union construction jobs. In March the HIT issued its commitment for the Laurel (lower right), a mixed-use project involving the adaptive re-use of the historic Dillard’s department store.The project has a total development cost of $175 million, representing more than 670 union jobs.To provide financing for the Laurel’s 205-unit residential component, the HIT committed $45 million for the purchase of a Ginnie Mae security. The Park Pacific and the Laurel are key elements of the city’s largest investment in revitalization in 30 years (see map). Across the street from the Laurel, the redevelopment of One City Center and St. Louis Center are part of this renewal effort.The HIT’s two latest projects are part of a long history of HIT investments in St. Louis.Over the years, the HIT has committed more than $430 million to 24 projects in the St. Louis area to generate an estimated 4,760 union jobs. Investors should consider the HIT’s investment objectives, risks, and charges and expenses carefully before investing. This and other information is contained in the HIT’s prospectus. To obtain a prospectus, call the HIT at 202-331-8055 or visit www.aflcio-hit.com. The prospectus should be read carefully before investing. AFL-CIO Housing Investment Trust 2401 Pennsylvania Avenue, NW, Suite 200, Washington, DC 20037 www.aflcio-hit.com (202) 331-8055 Paul Sommers, Midwest Regional Director (937) 604-9681 psommers@aflcio-hit.com Prepared July 6, 2010
